       Case 2:13-cr-00355-GMN-CWH Document 418 Filed 08/31/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     WENDI L. OVERMYER
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Wendi_Overmyer@fd.org
 6
 7   Attorney for Gregory Villegas
 8                        UNITED STATES DISTRICT COURT
 9
                                 DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                    Case No. 2:13-cr-00355-GMN-CWH

12                Plaintiff,                        STIPULATION TO CONTINUE
                                                       RESPONSE DEADLINE
           v.
13                                                         (First Request)
14   GREGORY VILLEGAS,
15                Defendant.
16
17         IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Daniel D. Hollingsworth, Assistant United
19   States Attorney, counsel for the United States of America, and Rene L. Valladares,
20   Federal Public Defender, and Wendi L. Overmyer, Assistant Federal Public
21   Defender, counsel for Gregory Villegas that the response deadline currently due on
22   August 31, 2020, be vacated and continued to September 14, 2020.
23         This Stipulation is entered into for the following reasons:
24         1.     Defense counsel has been out of the jurisdiction and requires
25   additional time to file their response to the government’s motion to submit a second
26
       Case 2:13-cr-00355-GMN-CWH Document 418
                                           417 Filed 08/31/20 Page 2 of 3




 1   supplemental brief and government’s second supplemental brief to the motion
 2   applying Honeycutt to the Forfeiture Order of $5,261,218. (ECF No. 416)
 3         2.       The defendant is out of custody and agrees with the need for the
 4   continuance.
 5         3.       The parties agree to the continuance.
 6         This is the first request for a continuance of the response deadline.
 7         DATED this 31st day of August, 2020.
 8
 9   RENE L. VALLADARES                         NICHOLAS A. TRUTANICH
     Federal Public Defender                    United States Attorney
10
11     /s/ Wendi L. Overmyer                      /s/ Daniel D. Hollingsworth
     By_____________________________            By_____________________________
12
     WENDI L. OVERMYER                          DANIEL D. HOLLINGSWORTH
13   Assistant Federal Public Defender          Assistant United States Attorney

14
15
16
17
18
19
20
21
22
23
24
25
26
                                                2
       Case 2:13-cr-00355-GMN-CWH Document 418 Filed 08/31/20 Page 3 of 3




 1                       UNITED STATES DISTRICT COURT

 2                             DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                  Case No. 2:13-cr-00355-GMN-CWH
 4
                 Plaintiff,                     ORDER
 5
           v.
 6
     GREGORY VILLEGAS,
 7
                 Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the response deadline is vacated and
11   continued to September 14, 2020.
12         DATED this ___
                      31 day of August, 2020.

13
14
15                                      Gloria M. Navarro, District Judge
                                        UNITED STATES DISTRICT COURT
16
17
18
19
20
21
22
23
24
25
26
                                           3
